Eminent domain; closing of gold mines under War Production Order E-208. Plaintiffs entitled to recover. Opinion 134 C. Cls. 1, 130; reversed by the Supreme Court, 357 U.S.155.
In these cases the following order was entered:
ORDER
These cases come before the court on remand, filed July 21, 1958, from the Supreme Court wherein the Court ordered the reversal of the judgment of this court, and remanded these cases to this court for further proceedings in conformity with its opinion of June 16,1958 in these cases.
It is therefore ordered this fifth day of November, 1958, in conformity with said opinion by the Supreme Court, that the judgments entered for the plaintiffs in these cases on February 20,1956, pursuant to this court’s opinion and findings of fact of that date, be and the same are vacated and withdrawn, and
It is further ordered that plaintiffs’ petitions be and the same are dismissed.
By the Court.
Marvin Jones, Chief Judge.